— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Comptroller which denied petitioner’s application for ordinary disability retirement. Inasmuch as the evaluation of conflicting medical testimony is for the Comptroller (see, e.g., Matter of Vasquez v Altman, 80 AD2d 701), the instant determination must be confirmed. Determination confirmed, and petition dismissed, without costs. Sweeney, J.P., Kane, Main, Mikoll and Yesawich, Jr., JJ., concur.